Case: 10-70002 Document: 00511481626 Page: 1 Date Filed: 05/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2011
                                       No. 10-70002
                                                                            Lyle W. Cayce
                                                                                 Clerk



HENRY W. SKINNER,

                                                   Plaintiff-Appellant,

versus

LYNN SWITZER,
District Attorney for the 31st Judicial District of Texas,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:09-CV-281




 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES




Before SMITH, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-70002 Document: 00511481626 Page: 2 Date Filed: 05/18/2011



                                  No. 10-70002

      The Supreme Court reversed and remanded this court’s affirmance of the
district court’s dismissal.   Skinner v. Switzer, 131 S. Ct. 1289 (2011).   We
VACATE and REMAND the judgment of the district court for further proceed-
ings in accordance with the Supreme Court’s directive. We express no view on
what decisions the district court should make on remand.




                                        2